          Case 2:21-cv-01609-CDJ Document 13 Filed 04/27/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CONFERENCE OF PRESIDENTS OF                          :
  MAJOR ITALIAN AMERICAN                               :
  ORGANIZATIONS, INC.                                  :       Case No. 2:21-cv-01609
       and                                             :
  PHILADELPHIA CITY                                    :
  COUNCILMEMBER MARK F. SQUILLA                        :
       and                                             :
  THE 1492 SOCIETY                                     :
       and                                             :
  JODY DELLA BARBA                                     :
                        Plaintiffs,                    :
                                                       :
         v.                                            :
                                                       :
  CITY OF PHILADELPHIA                                 :
       and                                             :
  MAYOR JAMES F. KENNEY                                :
                                                       :
                                     Defendants.       :

                                                       :
                                                       :
                                                       :
                                                       :



                    PLAINTIFFS’ STATEMENT OF NON-OPPOSITION
                          TO THE MOTION TO INTERVENE

       Plaintiffs, Conference of Presidents of Major Italian American Organizations, Inc.,

Philadelphia City Councilmember Mark F. Squilla, The 1492 Society, and Jody Della Barba

(collectively, “Plaintiffs”), by and through their undersigned counsel, hereby submit this statement

of non-opposition to the motion to intervene of movants Grand Lodge of Pennsylvania, Sons and

Daughters of Italy (“Plaintiff-Intervenor”).

       Plaintiffs do not oppose the Plaintiff-Intervenor’s Motion, and in fact, support its

participation in this important civil rights matter.
         Case 2:21-cv-01609-CDJ Document 13 Filed 04/27/21 Page 2 of 3




                                           Respectfully submitted,

                                           BOCHETTO & LENTZ, P.C.

                                           /s/ George Bochetto
Dated: April 27, 2021               By:    ________________________
                                           George Bochetto
                                           PA Attorney ID No. 27783
                                           1524 Locust Street
                                           Philadelphia, PA 19102
                                           Telephone: (215) 735-3900
                                           gbochetto@bochettoandlentz.com

                                           Attorney for Plaintiffs




                                       2
         Case 2:21-cv-01609-CDJ Document 13 Filed 04/27/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I, George Bochetto, Esquire hereby certify that a true and correct copy of the within
Plaintiffs’ Statement Of Non-Opposition To The Motion To Intervene via ECF notification on
this 27th day of April, 2021 to the following:


                                      Benjamin H. Field
                                         Lydia M. Furst
                                     Meghan E. Claiborne
                                     Deputy City Solicitor
                             City of Philadelphia Law Department
                                  1515 Arch Street, 17th Floor
                                    Philadelphia, PA 19102
                                   Benjamin.field@phila.gov
                                     Lydia.furst@phila.gov
                                 Meghan.claiborne@phila.gov

                                  Francis Recchuiti, Esquire
                                   Vangrossi & Recchuiti
                                      319 Swede Street
                                 Norristown, PA 19401-4801
                                   Judy.zona@verizon.net


                                                   BOCHETTO & LENTZ, P.C.



                                            By:    /s/ George Bochetto
                                                   George Bochetto, Esquire




                                               3
